Citation Nr: 1705438	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in June 2016.  That same month, he canceled the hearing through a written statement submitted by his representative and has made no attempts to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although it regrets the delay, the Board finds that further development is needed before adjudicating the Veteran's claim. 

In June 2016, the Veteran's representative submitted a VA Form 21-4138, which indicated in relevant part that "[t]here may be a more recent audiology exam on record at the Gainesville, FL VA Medical Center [VAMC]."  As the Veteran has identified potential outstanding evidence that could be obtained to substantiate his claim, the Board must remand the case to the RO for further development to ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim.  

Additionally, the Board notes the last VA examination of record took place in November 2013, more than three years ago.  The record also indicates the Veteran's symptoms have worsened.  At the Veteran's October 2010 VA examination his average purtone thresholds were measured at 50 decibels in the left ear and 48.75 decibels in the right ear.  The November 2013 examination report indicates his average purtone thresholds were at 54 decibels in the left ear and 49 decibels in the right ear.  Additionally, the fact that the Veteran may have been evaluated again after the November 2013 examination is also an indication his symptoms may have worsened.  As such, the Board finds a new examination is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  Specifically, obtain any more recent audiological evaluations from the Gainesville, FL VAMC if any are available.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss.  The electronic records should be made available to the examiner for review before the examination.  

3. Undertake any other development determined to be warranted.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




